32 Cal.Rptr.3d 1 (2005)
116 P.3d 475
PEOPLE
v.
NOEL.
No. S134543.
Supreme Court of California.
July 27, 2005.
Petition for review granted; issues limited.
Appellant Marjorie Knoller's petition for review GRANTED.
The issues to be briefed and argued are limited to the following: (1) Whether the mental state required for implied malice includes only conscious disregard for human life or is satisfied by an awareness that the act is likely to result in great bodily injury? (2) Whether the trial judge abused his discretion in granting the motion for new trial under Penal Code section 1181(6).
Appellant Robert Noel's petition for review denied without prejudice to any relief to which defendant might be entitled upon finality of People v. Black (2005) 35 Cal.4th 1238, 29 Cal.Rptr.3d 740, 113 P.3d 534 regarding the effect of Blakely v. Washington (2004) 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403, and United States v. Booker (2005) 543 U.S. ___, 125 S.Ct. 738, 160 L.Ed.2d 621, on California law.
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, and MORENO, JJ., concur.